IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                         AT KNOXVILLE             FILED
                     MARCH 1998 SESSION
                                                     May 18, 1998

                                                  Cecil Crowson, Jr.
                                                  Appellate C ourt Clerk
STATE OF TENNESSEE,               )   C.C.A. 03C01-9708-CC-00349
                                  )   BLEDSOE COUNTY
                                  )
            Appellee,             )   Hon. Buddy D. Perry, Judge
                                  )
vs.                               )   ( POST-CONVICTION )
                                  )   No. 10540-A
JAMES BRITT,                      )
                                  )
            Appellant.            )



FOR THE APPELLANT:                FOR THE APPELLEE:

JERRY B. BIBLE                     JOHN KNOX WALKUP
11 B Courthouse Square             Attorney General & Reporter
Suite B
Jasper, TN 37347                   ELIZABETH B. MARNEY
                                   Assistant Attorney General
                                   Cordell Hull Building, 2nd Floor
                                   425 Fifth Avenue North
                                   Nashville, TN 37243-0493

                                   JAMES MICHAEL TAYLOR
                                   District Attorney General

                                   JAMES POPE
                                   Assistant District Attorney General
                                   265 Third Avenue
                                   Dayton, TN 37321



OPINION FILED:_______________


AFFIRMED



CORNELIA A. CLARK
Special Judge




                              OPINION
       On July 28, 1995, the petitioner plead guilty to one count of especially

aggravated robbery and one count of second degree murder. He was

sentenced as a range one offender on the aggravated robbery charge and

received a twenty year sentence. He agreed to plead upward as a range three

offender to second degree murder and received a sentence of forty-five years.

The sentences were run concurrently.

       Petitioner subsequently filed a petition for post conviction relief, alleging

ineffective assistance of counsel that prevented him from knowingly and

voluntarily entering a guilty plea. He specifically asserted that appointed

counsel failed adequately to investigate the facts of the case, failed to prepare

a defense, failed sufficiently to explain the details of the plea agreement, and

failed to take into account his low intelligence level. Following an evidentiary

hearing, the trial court issued a comprehensive memorandum denying the

petitioner relief and addressing in detail each allegation raised.

       We have carefully reviewed both the transcript of the original guilty plea

proceeding and the entire record of the post-conviction proceeding. We find

that the evidence does not preponderate against the trial court’s

comprehensive findings. Accordingly, the judgment below is affirmed in

accordance with Rule 20 of the Court of Criminal Appeals of Tennessee.



                                           _____________________________
                                           CORNELIA A. CLARK
                                           SPECIAL JUDGE



CONCUR:



_______________________________
JOHN H. PEAY
JUDGE


_______________________________
PAUL G. SUMMERS
JUDGE



         IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                                AT KNOXVILLE

                            MARCH 1998 SESSION


STATE OF TENNESSEE,                      )   C.C.A. 03C01-9708-CC-00349
                                         )   BLEDSOE COUNTY
                                         )
             Appellee,                   )   Hon. Buddy D. Perry, Judge
                                         )
vs.                                      )   (POST-CONVICTION)
                                         )   No. 10540-A
JAMES BRITT,                             )
                                         )
             Appellant.                  )




                                  JUDGMENT

      Came the appellant, James Britt, by counsel and also came the attorney
general on behalf of the State, and this case was heard on the record on
appeal from the Circuit Court of Bledsoe County; and upon consideration
thereof, this court is of the opinion that there is no reversible error in the
judgment of the trial court.

       Our opinion is hereby incorporated in this judgment as if set out
verbatim.

        It is, therefore, ordered and adjudged by this court that the judgment of
the trial court is AFFIRMED, and the case is remanded to the Criminal Court of
Bledsoe County for execution of the judgment of that court and for collection of
costs accrued below.

       Costs of this appeal will be paid by the appellant James Britt for which
let execution issue.

                                         PER CURIAM

                                         John H. Peay, Judge
                                         Paul G. Summers, Judge
                                         Cornelia A. Clark, Special Judge